I am delighted to
congratulate Mr. Ping, a distinguished son of Africa,
upon his election as President of the General Assembly
at its fifty-ninth session. Indeed, at a time when the
community of nations has committed itself to paying
due attention to issues that relate to development in
Africa through support for the New Partnership for
Africaís Development and other mechanisms, his
presidency gives us the hope and confidence that our
concerns and aspirations and those of others will
remain high on the agenda of this body. Let me also
express our sincere appreciation to his predecessor,
Mr. Julian Hunte, for the efficient and exemplary
manner in which he conducted the business of the fifty-
eighth session.
At the fifty-eighth session, I spoke alongside
others about the need to reform the United Nations and
its related bodies so as to make them more democratic.
I stressed the perils inherent in the status quo,
particularly with regard to the dominance of global
politics by one super-Power and its closest allies.
While we welcome the current debate on enhancing the
authority and role of the United Nations, we wish to
stress the need to address the core issue of the
democratization of international governance. Debate on
the reform of the Security Council has been too long
drawn out because of attempts calculated to protect
those whose interests are best served by the status quo.
Ironically, it is some of those same forces that,
since last year, have been raining bombs and hellfire on
innocent Iraqis purportedly in the name of democracy.
Iraq today has become a vast inferno created by blatant
and completely illegal and defiant acts of aggression
by the United States, Britain and their allies, in the full
trail of which the world has witnessed mass destruction
of both human lives and property, and with them our
human rights, values, morality and the norms of
international law as enshrined in our Charter. We are
now being coerced into accepting and believing that a
new political-cum-religious doctrine has arisen,
namely, that there is but one political god - George
W. Bush - and that Tony Blair is his prophet. It is the
Koran writ anew in Baghdad.
The United Nations Charter remains the only and
most sacred document and proponent of the relations of
our nations. Anything else is political heresy.
We note that the Secretary-General has placed
before the General Assembly the report of the Panel of
Eminent Persons on United Nations-Civil Society
Relations. While civil society makes a significant
contribution to the work of the United Nations, we
hope that any arrangements that will eventually be
agreed upon will recognize that the United Nations
remains an inter-State and intergovernmental body. It is
also our expectation that the conclusions of the debate
will recognize the different levels of development of
civil society in different parts of the world.
As we prepare for the mid-term review of the
implementation of the Millennium Declaration in
September 2005, it is apparent that many developing
countries, including my own country, Zimbabwe, may
be unable to meet the goals and targets set, as our
subregion of southern Africa has in recent years
experienced extended and successive periods of
inclement weather, principally droughts, that have
wreaked havoc upon our economies and accordingly
diminished our capacity to achieve the Millennium
Declaration targets. The situation, particularly with
regards to the health and education sectors, has also
been worsened by the brain drain and the devastating
effects of the HIV and AIDS pandemic.
In that regard, Zimbabwe welcomes the
continuing efforts of this community of nations to find
solutions to the scourge of HIV and AIDS that has
ravaged our peoples and economies. At the national
level, we have taken measures, within our limited
means, to combat the pandemic. We are also
coordinating our efforts at the Southern African
Development Community (SADC) level. Regrettably,
we continue to see an unfortunate and futile tendency
to use assistance in this area as a reward for political
26

compliance and malleability, making it unavailable to
countries whose Governments are deemed
ìinconvenientî. Let it be realized that the pandemic
does not respect boundaries and that these self-serving,
selective approaches will have little or no meaningful
results.
Zimbabwe has also had to withstand unprovoked
declared and undeclared sanctions, imposed by Britain
and its allies, which are bent on bringing down our
legitimately elected Government. Mr. Tony Blair, the
British Prime Minister, has arrogantly and
unashamedly announced in his Parliament that his
Government was working with Zimbabwe's opposition
party to bring about regime change. Once again, the
lawless nature of that man who, along with his
Washington master, believes he is God-ordained to rule
our world, has shown itself. Regime change is the
inalienable right of the Zimbabwean people, who,
through their sovereign vote, can make and unmake our
Governments.
In any case, we reject completely the assertions
of, and pretence to, democracy by our former colonial
masters, whose undemocratic regimes we taught the
lesson of one man ó or one woman ó one vote
through our armed liberation struggles.
As we in Africa look at the situation here in the
United States, we are aware of the plight of the black
people ó Afro-Americans ó of both yesterday and
today and of the semi-slave, half-citizen status that has
been their burden. Do the blacks in the United States
have the same political, social and economic rights and
status as their white counterparts? When we will we
ever have a black ó African-American ó President of
the United States? Never, ever. Why?
I wish to take this opportunity to express the
appreciation of my Government and that of the people
of Zimbabwe for the humanitarian assistance we
received from the international community during our
period of need. Without such support, we would not
have been able to avert a major catastrophe.
I am pleased to inform you, Sir, that we have, in
spite of the sanctions and evil wishes of Britain and its
allies, now emerged from that difficult phase. We had a
relatively good agricultural season this year, and our
land reform programme has begun to make a
significant contribution towards the turnaround of our
economy. Despite the partial drought at the beginning
of the season, we have managed this year to realize a
good harvest ó certainly one good enough to ensure
that we meet our food requirements until the next
season. We plead with the International Monetary Fund
(IMF) to stop its strange political mouthings, lies and
fabrications about our situation. Our own regional
organizations know the truth about Zimbabwe. We urge
the IMF to listen to them, and, for once, to be clean.
My Government is determined to eliminate
corruption and its corrosive effects on national
development efforts. After signing the International
Convention against Corruption in November last year,
we put in place legal and administrative measures that
have already arrested a growing and deliberate
tendency to circumvent normal business practices,
particularly in the financial-services sector. We have,
however, experienced some setbacks in our efforts, as
some countries, particularly in the developed West,
continue to provide safe havens for fugitive economic
saboteurs from our country.
In March next year, Zimbabwe will be holding its
sixth democratic parliamentary elections since
independence in 1980. Those elections, like others
before them, will be conducted in accordance with our
national laws and the SADC principles and guidelines
governing democratic elections, recently adopted by
our subregion. We do not need any lessons from the
Netherlands or its imperialist allies from the European
Union on this question. Zimbabwe will indeed
welcome to the elections those observers whose sole
and undivided purpose is to observe the process and
not to meddle in the politics of the country.
The fight against international terrorism has
exposed the duplicity and insincerity of erstwhile
leading democracies and human rights monitors with
regard to the question of the observance of human
rights. We have seen established international
conventions thrown to the dogs, and resolutions of the
General Assembly and other United Nations bodies on
this issue have come to naught.
We are seriously concerned at the fact that the
United Nations, the pre-eminent instrument for the
maintenance of international peace and security,
watched helplessly while Iraq was unlawfully attacked
and plundered by the United States and United
Kingdom-led so-called coalition of the willing. Such
belligerent, gunslinging diplomacy and the illegitimate
territorial occupation of the State of Iraq are blemishes
on the fair-play image of the United Nations.
27

While the sadistic scenes from Abu Ghraib
remain vivid in our minds, other places in Iraq, as well
as Guantanamo Bay, have provided useful samples of
the Western concept of respect for human rights. Let
me say once again that the West should spare us their
lessons on human rights. They do not have the moral
authority to speak about, let alone parade themselves as
torch-bearers of, human rights.
Zimbabwe remains deeply concerned about the
situation in the Middle East. We continue to be
revolted by a situation where the collective decisions
and authority of the United Nations are disregarded
with impunity on account of big-brother support. We
demand an immediate lifting of all restrictions illegally
imposed on the Palestinian people, which have seen
President Yasser Arafat remain a virtual prisoner of
foreign occupation. We welcome the recent opinion
given by the International Court of Justice that found
the construction of the Israeli wall to be in
contravention of international law, and the subsequent
General Assembly resolution that demanded an
immediate halt to that monstrosity.
As the Assembly is aware, the African Union
earlier this year established its own Peace and Security
Council to seek and promote African solutions to
African problems. Already, the Council is seized with
the matter of the crisis in western Sudan. Those efforts
need the support of the international community.
Let me conclude by assuring Mr. Ping of my
countryís support as he presides over the work of the
General Assembly at this session. I wish also to
reiterate my countryís commitment positively to
contribute to the fulfilment of the aims and purposes of
the United Nations.